Title: From George Washington to Major General Horatio Gates, 16 October 1779
From: Washington, George
To: Gates, Horatio


        
          Sir
          Head Quarters West point 16th October 1779
        
        I have been duly honored with yours of the 8th 11th and 13th instants, which I deferred answering immediately, as I have been in hourly expectation of receiving accounts from the southward which would inform me with certainty of the event of Count D’Estaings operations in that quarter and whether, and when he might be reasonably expected in this: But I have not received a Syllable since mine of the 3d.
        It gives me pleasure to hear of the forwardness of your preparations either for a cooperation with this Army, or an attempt upon Rhode Island. In either case, I shall most assuredly, in concerting measures, consult the honor and interest of the public, and of consequence that of the Officers employed in the enterprize.
        My late accounts from New York speak of the probability of the evacuation of Rhode Island, although my latest and best informant does not mention it as a thing fully determined upon. But I think the arrival of the number of Vessels, in Ballast only, mentioned in yours of the 13th indicates at least an intention of holding themselves ready to effect it if necessary.
        I have the pleasure to inform you that the Army under the command of General Sullivan arrived safe and in perfect health at Wyoming on the 7th after having fully compleated the destruction of the whole Country of the six Nations; the Indians of which must be thrown this Winter upon the Magazines of Canada for subsistance, which I imagine will not be a little distressing, as they were unprepared and probably unprovided for such an event—The Army was to

leave Wyoming the 10th and I suppose are before this at Easton, being in full march to form a junction with the troops under my immediate command.
        I have just recd a letter from Colonel Broadhead dated the 16th day of Sepr at Fort Pitt. He had returned from an expedition against the hostile Indian tribes on the Alleghany River, up which he proceeded about 180 Miles, and destroyed nearly all the settlements in that quarter without the loss of a Man—This in a great measure compleats the destruction not only of the Country of the Six Nations but of their Allies on the heads of the Alleghany River. I am with great Respect Sir Your most obt Servt
        
          Go: Washington
        
      